Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9-11, 13, and 16 of U.S. Patent No. 10559306.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the above claims of the instant application includes all of the features of the cited claims of U.S. Patent No. 10559306.  It would have been obvious to one of ordinary skill in the art to omit the steps of using subsets and device selection implies such activities in a precise way, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention					Conflicting claims
1. A method comprising: detecting, by an electronic device of a plurality of electronic devices, a voice input; determining a first value associated with the voice input; accessing a second value for the voice input that was detected by an additional electronic device of the plurality of electronic devices; and in accordance with a determination that the first value is higher than the second value, responding, by the electronic device, to the detected input.
Claims 1, 10, and 16:
1. A method, comprising: at a first electronic device of a plurality of electronic devices, each electronic device of the plurality of electronic devices comprising one or more microphones, a speaker, one or more processors, and memory storing one or more programs for execution by the one or more processors: detecting a voice input; determining a state of the first electronic device and a relevance of the voice input to the first electronic device; identifying a subset of electronic devices from the plurality to which the voice input is relevant; in accordance with a determination that the subset includes the first electronic device: determining a first score of a criterion associated with the voice input; and receiving second scores of the criterion from other electronic devices in the subset; and in accordance with a determination that the first score is higher than the second scores, responding to the detected input.  

2. The method of claim 1, further comprising: in accordance with a determination that the first score is not higher than the second scores, foregoing responding to the detected input.


9. The method of claim 1, wherein responding to the detected input comprises outputting an audible and/or a visual response to the detected voice input.


11. The electronic device of claim 10, wherein the one or more programs further comprise instructions for:  in accordance with a determination that a type of the command is related to the first electronic device, responding to the detected voice input.





13. The electronic device of claim 10, wherein the first electronic device is further configured to be awakened by a plurality of affordances including a voice-based affordance; and wherein detecting the voice input is in response to the awakening of the first electronic device.




Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11024311.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the above claims of the instant application includes all of the features of the cited claims of U.S. Patent No. 11024311.  It would have been obvious to one of ordinary skill in the art to omit the steps of using programs and processor in multiples, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention					Conflicting claims
1. A method comprising: detecting, by an electronic device of a plurality of electronic devices, a voice input; determining a first value associated with the voice input; accessing a second value for the voice input that was detected by an additional electronic device of the plurality of electronic devices; and in accordance with a determination that the first value is higher than the second value, responding, by the electronic device, to the detected input.
1. (Previously Presented) A method performed at a first electronic device of a plurality of electronic devices, each of the plurality of electronic devices comprising one or more microphones, one or more processors, and memory storing one or more programs for execution by the one or more processors, the method comprising: detecting a voice input from a user; determining a first value associated with the voice input; receiving second values associated with the voice input from other electronic devices of the plurality of electronic devices; and in accordance with a determination that the first value is higher than the second values, responding to the detected input.





Allowable Subject Matter
Claims 1-20 allowed pending the above double patenting rejection.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rosenberger; Theodore Alfred	US 8340975 B1
Multiple voice controlled device, security

Bhagwan; Varun	US 20190304443 A1	
Device trigger phrase detection

Ganong, III; William F. et al.	US 20140278435 A1	
Dialog matching, context

Basye; Kenneth John et al.	US 20140163978 A1
Device control with keywords

KIM; Yongsin et al.	US 20130238326 A1	
Commands for multiple devices


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov